Citation Nr: 1451134	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left ear tympanoplasty and ossicular reconstruction, to include hearing loss.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army National Guard from January 1996 to May 1996 and on active duty for training from August 2002 to July 2004.  He had additional service with the Army National Guard and Army Reserves until his retirement in July 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, to include tympanoplasty and ossicular reconstruction.  In June 2011 and in November 2013, the Board remanded the case for additional development.  

In a May 2014 rating decision, service connection was granted for right ear tympanoplasty and ossicular reconstruction, to include hearing loss.  Thus, that issue is resolved and is no longer before the Board.  Service connection for left ear tympanoplasty and ossicular reconstruction, to include hearing loss, was denied and remains on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In correspondence dated in September 2014, the Veteran was asked to clarify as to whether he wanted to attend a hearing before the Board.  It was noted that following the May 2104 grant of service connection for a right ear disability, he submitted a statement (VA Form 21-4138) in which he requested a Board hearing "if necessary."  The Veteran clarified, in a response later in the month of September 2014, that he wanted to appear at a videoconference hearing at his local RO.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing at the RO in Louisville, Kentucky, before a Veterans law Judge (VLJ) of the Board as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the appellant, a copy of which should be associated with the claims file.  After the hearing has been held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

